EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) between GEOVIC MINING CORP.
(“Company”) and GREG C. HILL (“Executive”) is effective on 01 January 2008 and
remains in effect through the Term of this Agreement (as hereinafter defined).
The Company and the Executive are in some places herein referred to individually
as a Party and collectively as the Parties.



WHEREAS:



        A.     

The Company is a publicly-listed mining company incorporated in Delaware and
headquartered in Colorado, whose shares are publicly traded on the Toronto Stock
Exchange (TSX);

          B.     

The Company through various subsidiary entities is involved in all aspects of
the international mining industry and, in particular, is assisting its
wholly-owned subsidiary, Geovic, Ltd, a private corporation incorporated in the
Cayman Islands and its majority-owned subsidiary, Geovic Cameroon PLC
(“GeoCam”), a private corporation incorporated in Cameroon in developing a
cobalt-nickel-manganese mining project (“Project”) in the Republic of Cameroon;

          C.     

The Company has no full time employees, as all its officers are employees of
Geovic, Ltd. which also is the employer of all other persons involved in the
Company’s business;

          D.     

The Executive is experienced, qualified and specializes in the financing,
control and associated administration of companies, including those engaged in
the resource sector, while adding substantial value during all phases of project
and corporate development, and the Executive has been an executive officer of
the Company since 01 November 2007;

          E.     

The Executive and Geovic Ltd. were Parties to an Executive Consulting Contract
dated 01 August 2006 through 31 December 2006 that was extended on a month-
to-month basis until the Executive became an officer and full-time employee of
the Company; and

          F.     

The Company desires to retain the Executive now as an executive officer of the
Company and of Geovic Ltd. and as a full-time employee of Geovic Ltd. and
Executive desires to continue his work in such capacities, all pursuant to the
terms and conditions set forth in this Agreement;

 



1



--------------------------------------------------------------------------------

NOW THEREFORE, IT IS HEREBY AGREED as follows:

1.     

Appointment, Duties and Term of Employment.

    1.1     

Job Description. Geovic, Ltd., now the Company’s 100%-owned subsidiary,
initially employed the Executive as the acting Chief Financial Officer (“CFO”)
on a consulting basis in August 2006. On 01 November 2007 the Executive was
appointed Senior Vice President and CFO of the Company. Executive has performed
the job functions of Senior Vice President and CFO in an admirable and effective
manner and is expected to continue to perform his duties and provide the
services (“Services”) to the Company and Geovic Ltd. as more specifically
outlined in Schedule I. The Executive also agrees to serve as CFO of the
Company’s other wholly-owned subsidiaries, Geovic Energy Corp. and Pawnee
Drilling, LLC, as requested.

    1.2     

Appointment as Officer. At or prior to approval of this Agreement by the Board
of Directors of the Company (“Board”), the Executive shall be appointed as
Senior Vice President and full time Chief Financial Officer of the Company and
shall be appointed a full-time employee and the CFO of Geovic Ltd. and shall
perform all such other duties for the Company and its subsidiaries and
affiliates as may from time to time be authorized or directed by the Chief
Executive Officer (CEO) or the Board.

    1.3     

Term. The Executive shall be employed by the Company in all such capacities for
an employment term (“Term”) beginning 01 January 2008 and initially ending on 31
December 2009 subject to all the covenants and conditions hereinafter set forth
except that, commencing January 1, 2008, the Term of this Agreement shall be
deemed automatically renewed for rolling two-year periods, whereby the Term of
this Agreement is twenty four (24) months on a continuing basis.

    1.4     

The Executive shall report to the Chief Executive Officer (“CEO” or “Contact
Person”) on most matters and to the Board on certain regulatory matters. The
Executive shall keep the CEO and Board well informed regarding the financial
condition of the Company and its subsidiaries and other Company matters and
shall promptly respond to any reasonable requests by the CEO and Board in this
regard. Executive shall also provide Services and assist the Company in reaching
well-reasoned decisions and implementing those decisions regarding GeoCam and
the Project, particularly those dealing with financial matters of the subsidiary
and relations with its shareholders.

    1.5     

The Executive shall not be engaged directly or indirectly in any other business
activity or contract to perform such activity at a future date which would
prevent the performance of the obligations hereunder.

 

 

2

--------------------------------------------------------------------------------

  1.6     

The Executive shall not conduct any unethical or illegal activities on behalf of
the Company and agrees to comply with the Company’s Code of Business Conduct and
Ethics.

    1.7     

The Executive shall be an officer of the Company and a full-time employee of
Geovic Ltd. with the authority, autonomy and responsibility customary for a
Senior Vice President and CFO. The Executive shall provide his Services
exclusively to the Company and its subsidiaries, except that he may perform as
an Outside Director on the Boards or member of the advisory boards of no more
than three other companies. Such outside directorships or advisory board
memberships shall conform to Company’s priorities and place no unnecessary
burden upon the Company or the Executive. During the Term of this Agreement, the
Executive agrees to serve, if elected, as a director of the Company or Geovic
Ltd. or as an officer or director of any other subsidiary or affiliate of the
Company.

  2.     

Consideration and expenses.

    2.1     

During the Term of this Agreement, in consideration of the Executive’s Services
hereunder, including, without limitation, service as an officer or director of
the Company or of any subsidiary or affiliate thereof and as a full-time
employee of Geovic Ltd., the Company shall pay the Executive according to the
attached Schedule II payable monthly in arrears on the last working day of each
month or more frequently in accordance with the Company’s pay practices. All
payments of consideration and expenses shall be made by direct deposit to an
account in the name of Executive at a financial institution selected by
Executive and located in the United States. All currency herein is expressed in
US dollars.

    2.2     

The Company or Geovic Ltd. shall pay or reimburse to the Executive:

      2.2.1     

All costs reasonably and properly expended by him on behalf of the Company for
performance of Services, if proper documentation of such expenses is received by
the Company in accordance with the Company’s normal expense reimbursement
procedures;

      2.2.2     

During the Term of this Agreement, the Executive shall be entitled to
participate in employee benefit plans or programs, if any, to the extent that
Executive is eligible to participate in such plans or programs;

      2.2.3     

During the Term of this Agreement, Executive shall be entitled to participate in
the Company’s Employee Stock Option Plan and the Company’s Annual bonus Program
for Executives, subject to recommendations of the Compensation Committee and
approval by the Company’s Board;

 

 

3

--------------------------------------------------------------------------------

      2.2.4   

Until such time as the Company may adopt a medical plan, the Company shall
reimburse the Executive’s medical insurance in an amount not to exceed
$700/month and once such a plan is adopted, Executive shall be entitled to full
family coverage under the plan;

      2.2.5

Expenses for Executive’s personal vehicle use shall be at a rate which is the
greater of $0.465 per mile or the prevailing IRS mileage rate, but shall exclude
the mileage associated with daily commuting;

      2.2.6 

As soon as appropriate and as mutually agreed by the Parties, the Executive will
re-locate from Englewood to Grand Junction, Colorado. Company or Geovic Ltd.
shall pay to the Executive an amount, not to exceed, $45,000 to cover the costs
of the move, including the costs to pack, move and store household effects,
costs to sell the Executive’s house, closing costs on a new home purchase and
incidental expenses, subject to proper documentation. Separately, the Company
will reimburse the costs of one house hunting trip for the Executive and his
spouse.

       

Such payments or reimbursements shall be made within 7 days of a request for
reimbursement by the Executive together with provision by the Executive of such
additional evidence and information as the Company or Geovic Ltd. shall
reasonably require.

    2.3     

The Executive shall be entitled to take four (4) calendar weeks of paid vacation
annually during the Term of this Agreement, subject to the dates being
previously agreed by the CEO. Executive shall not be entitled to additional
compensation if he fails to use this vacation provided that up to two (2) weeks
of annual vacation may be carried over to a succeeding year. The Executive shall
also be entitled to take paid holidays in accordance with standard Company or
Geovic Ltd. policy.

    2.4     

Executive shall accrue one (1) day of sick leave time per pay period, up to a
maximum of 20 days, to be used only in connection with illness or medical
conditions which interfere with providing Services.

  3.     

Termination.

    3.1     

Either Party may terminate this Agreement and Executive’s employment with the
Company by providing written notice to the other Party at least forty-five (45)
days prior to the termination date.

 

 

 

 

4

--------------------------------------------------------------------------------

3.2     

The Company may by notice in writing immediately terminate this Agreement and
Executive’s employment with Geovic Ltd. without obligation to the Executive by
providing written notice to the Executive at any time upon the occurrence of any
one or more of the following events:

    3.2.1     

Executive’s breach of any material obligation owed the Company or Geovic Ltd. in
this Agreement;

    3.2.2     

Executive’s neglect of duties to be performed under this Agreement;

    3.2.3     

Executive’s failure or refusal to follow lawful directions given by the CEO or
the Board;

    3.2.4     

Executive’s dishonest conduct or conduct that has damaged or will likely damage
the reputation of the Company, or conduct which is clearly contrary to the
Company’s Code of Business Conduct and Ethics;

    3.2.5     

Executive being convicted of a felony;

    3.2.6     

Executive engaging in any act of moral turpitude;

    3.2.7     

The death of Executive; or

    3.2.8     

Executive becoming permanently disabled for a period of six (6) consecutive
months from performing the duties of his employment.

  3.3     

Anything contained in Section 3.2 to the contrary notwithstanding, the Company
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.2(1), (2) or (3) unless the Company shall have first given
the Executive twenty-one (21) days’ prior written notice of such termination,
which sets forth the grounds of such termination, and the Executive shall have
failed to cure such grounds for termination within the twenty-one (21) day
period.

  3.4     

Executive may terminate this Agreement and Executive’s employment by the Company
by providing written notice to the Company at any time upon the occurrence of
any one or more of the following events:

    3.4.1     

The Company’s breach of any material obligation owed the Executive in this
Agreement;

    3.4.2     

The Company requiring Executive to perform illegal activities;

 

 

 

5

--------------------------------------------------------------------------------

  3.4.3  Bankruptcy of the Company;       3.4.4      Inability of Executive to
substantially perform his essential duties under this Agreement because of a
disability.                  3.4.5     

In the event of merger, consolidation, divestiture, takeover, significant sale,
change in control or any similar business circumstance with Company or its
subsidiaries which result within 12 months of the change in control in either
(i) a termination or threatened termination of Executive’s employment or a
reduction in compensation to be paid to Executive, or (ii) a significant change
in the duties of Executive reasonably deemed unacceptable by Executive.

           

The term “change in control” shall mean either: (1) any one Person (or group of
affiliated persons) holds a sufficient number of Voting Shares of the Company or
Resulting Issuer to affect materially the control of the Company or Resulting
Issuer, or (2) any combination of Persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, hold in total a sufficient
number of the Voting Shares of the Company or Resulting Issuer to affect
materially the control of the Company or Resulting Issuer, where such Person or
combination of Persons did not previously hold a sufficient number of Voting
Shares to affect materially the control of the Company or Resulting Issuer. In
the absence of evidence to the contrary, any Person or combination of Persons
acting in concert by virtue of an agreement, arrangement, commitment or
understanding, holding more than 20% of the Voting Shares of the Company is
deemed to materially affect the control of the Company or Resulting Issuer.
Capitalized terms in this change in control paragraph have the same meaning as
used in the TSX Corporate Finance Manual.

      3.5  

Anything contained in Section 3.4 to the contrary notwithstanding, the Executive
shall not terminate this Agreement and Executive’s employment with the Company
pursuant to Section 3.4(1) or (2) unless the Executive shall have first given
the Company twenty-one (21) days’ prior written notice of such termination,
which sets forth the grounds of such termination, and the Company shall have
failed to cure such grounds for termination within the twenty-one (21) day
period.

      4.    

Severance.

        4.1     

Within ninety (90) days of this Agreement and Executive’s employment being
terminated by the Company pursuant to Section 3.1 or Section 3.2.8 or by the
Executive pursuant to Section 3.4.1, 3.4.2, 3.4.4 or 3.4.5, the Company shall
pay Executive a lump sum severance of two (2) years of the minimum base salary
pursuant to Schedule II, section 1, plus any earned bonus accrued to the time of
such voluntary or involuntary termination. In addition, the Executive shall
immediately become one hundred percent (100%) vested with respect to any options
to purchase the Company’s capital stock that he then holds and/or any
restrictions with respect to restricted shares of the Company’s capital stock
that he then holds shall immediately lapse, subject to any applicable rules or
restrictions imposed by any stock exchange or securities regulatory authority.

 

6

--------------------------------------------------------------------------------

             4.2     

Within ninety (90) days of this Agreement and Executive’s employment with the
Company being terminated by the Company pursuant to Section 3.2.7 (Death of
Executive during the Term), the Company shall pay the trustee named in
Executive’s last will and testament, if any, and if none, then the Executive’s
estate, a lump sum severance of two (2) years of the minimum base salary
pursuant to Schedule II, Section 1 commencing on the date of death, plus any
annual bonus to which Executive would have been entitled had the Agreement not
been terminated and Executive’s trustee named in Executive’s last will and
testament, if any, and if none, then Executive’s estate, shall immediately
become one hundred percent (100%) vested with respect to any options to purchase
the Company’s capital stock that the Executive held at the time of his death
and/or any restrictions with respect to restricted shares of the Company’s
capital stock the Executive held at the time of his death shall immediately
lapse, subject to any applicable rules or restrictions imposed by any stock
exchange or securities regulatory authority or pooling restrictions entered into
by the Company.

     

These Sections 4.1 and 4.2 and other Sections of this Agreement shall comply
with all laws, rules and regulations of securities commissions and stock
exchanges to which the Company may be subject, or with which it must comply.
Otherwise the Executive and the Company agree to reasonably modify this
Agreement in a manner that meets such requirements.

  5.     

Confidentiality.

    5.1     

In this Agreement, all information and data (“Information”) includes oral or
written, computer file or other permanent form relating to the Company, Geovic
Ltd., GeoCam and any other subsidiaries and affiliates of the Company (together
the “Group”) and their businesses and assets or any part thereof disclosed or
provided to the Executive and all documents, computer files or other records
prepared by the Executive which contain or are based on any such information or
data, together with all confidential information and data concerning the
business of the Group, and information to the Group that is furnished by a third
party and deemed confidential and that was furnished by the third party after
assurance of confidential treatment.

 

 

 

 

7

--------------------------------------------------------------------------------

 



    5.2     

The Executive shall keep all Information strictly confidential and shall not
disclose the Information, in whole or in part, to any person other than
directors or employees of the Group and outside personnel that need to know such
Information for their performance of services on behalf of the Company.

    5.3     

The Executive shall not use the Information for any purpose whatsoever other
than for the purpose of providing the Services herein, and as may be required or
beneficial in the performance of the Services herein.

    5.4     

The provisions of Clauses 5.2 and 5.3 shall not apply to Information:

      5.4.1     

which at the time of disclosure is available to the public generally;

      5.4.2     

which after disclosure becomes available to the public generally, other than by
reason of a breach by the Executive of his obligations under this Agreement; or

      5.4.3     

subject to any disclosure if such disclosure is the requirement of a court of
competent jurisdiction.

    5.5     

The obligations in Clauses 5.2 and 5.3 shall remain in effect for three (3)
years after termination of this Agreement, and for such longer term as may
reasonably be required to maintain the confidentiality of Information material
to the Group’s business.

  6.     

Company property.

    6.1     

The products and results of the Services shall be the exclusive property of the
Company.

    6.2     

On the expiration or termination of the Term of this Agreement (for whatever
reason and howsoever caused) the Executive shall promptly deliver to the Company
all copies of all Information in the possession or under the control of
Executive and all other property belonging to the Company which may be in
possession or under his control.

  7.     

Taxes.

   

Federal and state taxes will be withheld by the company from Executive’s monthly
salary and, if required by law, from other payments made to Executive, and
Executive shall be eligible for workers compensation and unemployment insurance
benefits to the extent provided by law. For all purposes under this Agreement,
Executive is a resident of the State of Colorado.

 

8

--------------------------------------------------------------------------------

 



  8.     

Evacuation.

   

The Company shall make all available efforts to ensure the release, evacuation
and/or medical care of the Executive and/or members of his family if the
Executive and/or members of his family are kidnapped, held hostage, require
emergency medical evacuation or are caught up in any kind of civil unrest or
violence during Executive’s performance of Services to the Company.

  9.     

Notices.

    9.1     

Any notice to be given under this Agreement must be in writing and must be
delivered to the addressee in person or left at the address of the addressee or
sent by facsimile to the facsimile number of the addressee which in each case is
specified in this clause, and marked for the attention of the person so
specified, or to such other address or facsimile number and/or marked for the
attention of such other person as the relevant Party may from time to time
specify by notice given in accordance with this clause.

     

The details of each party at the date of this Agreement are:

 

                   To the Company:

Geovic Mining Corp.
743 Horizon Court, Suite 300A
Grand Junction, CO 81506USA
Facsimile: 970 256 9241
Attention: The Secretary

 

                    To the Executive:

GREG HILL
743 Horizon Court, Suite 300A
Grand Junction, CO 81506 USA
Facsimile: 970 256 9241


9.2     

A notice shall take effect from the time it is deemed to be received as follows:

    9.2.1     

in case of a notice delivered to the addressee in person, upon delivery;

    9.2.2     

in the case of a notice left at the address of the addressee, upon delivery at
that address;

    9.2.3     

in the case of facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates the facsimile number
of the recipient.

 

9

--------------------------------------------------------------------------------

10.     

Governing law and venue.

   

This Agreement shall be governed by and interpreted in accordance with the laws
of Colorado, United States, and venue for any action relating to or arising out
of this Agreement shall only be proper in Mesa County, Colorado, USA.

  11.     

No waiver.

   

The failure of any party to insist upon the strict performance of any of the
terms, conditions or provisions of this Agreement shall not be construed as a
waiver of relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect.

  12.     

Rights, obligations and assignment.

   

The rights and obligations of the Company and Geovic Ltd. under this Agreement
shall inure to the benefit of, and shall be binding upon, their respective
successors and assigns.

  13.     

Severability

   

If any of the provisions of this Agreement shall for any reason be adjudged by
any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not affect, impair or invalidate the remainder of this Agreement,
but shall be confined to such invalid or unenforceable provision.

  14.     

Captions.

   

The captions inserted in this Agreement are for convenience only and in no way
define, limit or describe the scope or intent of this Agreement, or any
provision hereof, nor in any way affect the interpretation of this Agreement.

  15.     

Entire Agreement

   

This Agreement and the schedules hereto embody the entire understanding between
the Parties hereto pertaining to the subject matter hereto and supersede all
prior agreements and understandings of the Parties in connection therewith.

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

IN WITNESS whereof the Parties hereto have executed the Agreement this ______
day of May 2008, effective as of 01 January 2008.



Signed /s/ John E. Sherborne                                                 
             John E. Sherborne, for and on behalf of
             GEOVIC MINING CORP.





Signed /s/ John E. Sherborne                                               
             John E. Sherborne, for and on behalf of 
             GEOVIC LTD.



Signed /s/ Greg C.
Hill                                                                         
GREG C. HILL, Executive

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

SCHEDULE I
THE SERVICES

Services to be provided by the Executive include:

1.     

In accordance with the directives of the CEO or the Board, develop and guide the
financial objectives of the Company and Geovic Ltd. and the Company’s other
subsidiaries and assume overall corporate finance-related authorities and
responsibilities, including but not limited to fund raising, accounting,
auditing, control, compliance and related reporting responsibilities; engaging,
hiring managing and directing finance-related employees, consultants and
contractors; initiating and advancing Company finance strategy development; and
overseeing and assuring that the performance of all such activities are
conducted under global corporate governance standards and all laws of
appropriate jurisdiction.

  2.     

Meet with the Audit and/or Corporate Compliance committees of the Board on an as
requested basis and provide, in a timely manner, all requested materials that
such committees may require, and take such actions, consistent with the
responsibilities of the Executive, as such committees shall request.

  3.     

Initiate and actively participate in arranging, negotiating and closing debt and
public or private equity financings.

  4.     

Have final responsibility, with the Chief Executive Officer, to review and sign
documents and reports required to be filed by the Company with any Securities
Exchange or securities regulatory authority, including the U.S. Securities and
Exchange Commission.

  5.     

Advocate and promote the attributes and value of Company to public, financial
and technical communities. Present information or respond to government
authorities and other parties on an as-needed basis.

  6.     

Assist GeoCam, as required, in connection with preparation of financial reports
and other accounting matters.

  7.     

Participate in public and investor relations activities.

  8.     

Provide all services listed above on an as-needed basis to the Company’s
subsidiaries and affiliates and assume all finance-related responsibilities
associated with the Company’s involvement with GeoCam. Serve as Company
negotiator, in consultation with the Chief Executive Officer, on GeoCam
shareholder matters.

  9.     

Provide any other executive, management, administrative, financial and business
service or undertake any other action believed to be in the best interest of the
Company, its subsidiaries, business interests and shareholders.

 

12

--------------------------------------------------------------------------------

SCHEDULE II
COMPENSATION

1.     

In accordance with section 2.1 of this Agreement, the Executive shall be paid a
salary of $192,000 per year effective 01 January 2008. The Executive's
performance and compensation package shall be reviewed annually by the CEO and
by the Compensation Committee of the Board.

  2.     

Executive has received, upon approval by the Compensation Committee of the Board
and the Board itself, an initial grant of options to purchase up to 400,000
Option Shares in accordance with the Company’s Amended and Restated Stock Option
Plan and shall receive subsequent annual grants of Option Shares in accordance
with option compensation arrangements established by the Compensation Committee
and the Board of the Company during the Term of this Agreement to be completed
in compliance with regulations of the appropriate regulatory authorities. The
options shall have such terms as are determined by the Board in accordance with
the Amended and Restated Stock Option Plan. In the event that options held by
Executive become vested in full for any of the reasons described in Section 4.1,
all options then held by Executive shall be deemed automatically at that time to
be non- qualified options and not Incentive Stock Options under the Amended and
Restated Stock Option Plan and may be exercised at any time during the original
term of the option.

  3.     

Executive shall be eligible to receive an annual cash incentive bonus in an
amount up to thirty percent (30%) of Executive’s annual salary, pursuant to an
appraisal of Executive’s performance as outstanding by the CEO and the
Compensation Committee. If the Board puts into place a restricted stock or
deferred share plan, the Executive shall have the option to receive any such
bonus awarded as deferred compensation.

  4.     

Executive shall be eligible to receive a special bonus award if the Board
determines that he performs an outstanding job in successfully arranging and
consummating the project finance package for the Cameroon cobalt project. If the
Board puts into place a restricted stock or deferred share plan, the Executive
shall have the option to receive any such special bonus awarded as deferred
compensation.

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------